Case 2:19-cv-02769-SHL-tmp Document 15 Filed 01/10/20 Page 1 of 5                   PageID 126



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

                                                      )
SHELBY COUNTY DEMOCRATIC PARTY,                       )
SHELBY COUNTY YOUNG DEMOCRATS,                        )
and MAREK FOR MEMPHIS,                                )
                                                      )
       Plaintiffs,                                    )
                                                      )
 vs.                                                  )     Docket No.: 2:19-cv-2769-SHL-tmp
                                                      )
GREG GRANT, Individually & d/b/a                      )
GREATER MEMPHIS DEMOCRATIC                            )
CLUB, INC., M. LATROY WILLIAMS,                       )
Individually & d/b/a SHELBY COUNTY                    )
DEMOCRATIC CLUB,                                      )
                                                      )
       Defendants.                                    )
                                                      )

                       PLAINTIFFS’ RESPONSE
                                TO
          MEMORANDUM IN SUPPORT OF REMOVAL OF JURISDICTION


       COME NOW, the Plaintiffs, by counsel, in accord with instructions from the Court and

files this Response to the Memorandum in Support of Removal of Jurisdiction, filed on behalf of

M. Latroy Alexandria-Williams, and respectfully state as follows:

                                             FACTS

       Exhibit A to the Notice of Removal is not the Verified Amended Petition filed in the

Chancery Court and considered by the Chancellor in rending the initial Temporary Restraining

Order. The actual Verified Amended Petition is attached to this Response as Exhibit 1. Although

the Defendant argues that his defense will be based upon the First Amendment to the United States

Constitution, it is the Verified Amended Petition, the “complaint”, which will determine whether

there is a federal question to support Federal Subject Matter Jurisdiction.



                                                 1
Case 2:19-cv-02769-SHL-tmp Document 15 Filed 01/10/20 Page 2 of 5                       PageID 127



          The Verified Amended Petition alleges, inter alia:

          23.    In the aforementioned advertisements or pieces of “campaign” literature,
          Defendant Grant and the Greater Memphis Democratic Club, Inc. prominently
          display the distinctively stylized “Donkey” logo associated with the Democratic
          Party of the United States, the word “Democratic” adjacent to and in connection
          with the territorial designation of Shelby County, Tennessee, and the likenesses of
          prominent leaders of the Democratic Party, most notably President Barack Obama.
          [sic].

          34.     As duly chartered constituents, constituents by extension, and affiliates of
          the TNDP [Tennessee Democratic Party] and DNC [Democratic National
          Committee], the SCDP [State Party of the Democratic Party] and SCYD [Shelby
          County Young Democrats] have possessory and equitable interests in the name,
          trade dress, and brand of the Democratic Party of Tennessee and the United States.
          Equity demands they have some remedy to prevent their name, trade dress, and
          brand from misappropriation, dilution, and impressment into the service of non-
          party-affiliated [sic] “election profiteers.” 1 (Emphasis added.)

          Paragraphs 23 and 34 of the “complaint” present the only basis for arguably raising a

federal matter. Notably, the “complaint” makes the following requests, among others, under

paragraph E of the Prayer for relief:

          E.      That upon a full hearing on this cause, this Court enter a Decree declaring
          the following activities deceptive and unlawful:

          […]

          (b)      The use of the imagery and trade dress of the Democratic Party, and of the
          names and likenesses of prominent leaders within the Democratic Party of the
          United States and the Democratic Party of Tennessee, by private, for-profit entities
          affiliated with neither organization, absent express authorization of such leaders;

          (c)     The prominent use and display, on paid advertisements or literature
          intended for distribution at election polls, of the word “Democratic” in proximity
          and connection with a county, municipal, or other territorial designation, by an
          entity unaffiliated with the Democratic Party of the United States or the Democratic
          Party of Tennessee;

                                            LAW AND ANALYSIS

          Removal jurisdiction is established by Article III of the United States Constitution and


1
    Exhibit 1, Verified Amended Petition.

                                                   2
Case 2:19-cv-02769-SHL-tmp Document 15 Filed 01/10/20 Page 3 of 5                             PageID 128



codified as 28 U.S.C. § 1441 et seq. The party who alleges Federal Subject Matter Jurisdiction

bears the burden of proving federal jurisdiction. 2 Because removal can impact the relationship

between State and Federal Courts, the removal statute is strictly construed. See, e.g., Shamrock Oil

and Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941).

        28 U.S.C. § 1331 provides district courts with nonexclusive, original jurisdiction over all

civil actions based on federal questions, including claims arising under the Constitution and laws

or Treaties of the United States. In a removed action, the existence or non-existence of a federal

question must be stated in the plaintiff’s complaint. See Merrell Dow Pharmaceuticals, Inc. v.

Thompson, 478 U.S. 804, 809 (U.S. 1986).

        Although there is no federal preemption of trademark and trade dress issues, most

trademark cases are brought in federal court and Plaintiffs’ case could have been brought in federal

court, which has original but not exclusive jurisdiction of trademark and trade dress issues. See

Grable & Sons Metal Prod., Inc. v. Darue, 545 U.S. 313 – 14 (2005).

        The determination of whether a substantial federal question exists is determined by the

well-pleaded complaint rule. Caterpillar, Inc. v. Williams, 482 U.S. 386 (1987). The well-pleaded

complaint rule states that federal question jurisdiction exist only if plaintiffs’ complaint “disclosed

upon the face” contains a claim arising under federal law. Gully v. First Nat’l Bank in Meridian,

299 U.S. 109, 113 (1936). This District Court, in a well-reasoned and thorough opinion by Judge

Bernice Bouie Donald, set forth the law and analysis of removal and preemption in Crump v.

WorldCom, Inc., 128 F. Supp.2d 549 (W.D. Tenn., 2001). 3



2
  The party removing an action to federal court has the burden to establish federal jurisdiction. Ahearn v.
Charter Twp. Of Bloomfield, 100 F.3d 451, 453-54 (6th Cir. 1996). In determining the propriety of
removal, the court evaluates the factual allegations and controlling law in the light most favorable to the
plaintiff. Cabalceta v. Standard Fruit Co., 883 F.2d 1553, 1561 (11th Cir. 1989).
3
  A copy of Crump v. WorldCom, Inc is attached as “Exhibit 2” for the convenience of the Court.

                                                     3
Case 2:19-cv-02769-SHL-tmp Document 15 Filed 01/10/20 Page 4 of 5                            PageID 129



        In the case presently before the Court, Plaintiffs’ claims, as set forth in the Verified

Amended Petition, include claims involving its trademarks, brand and trade dress, which could

satisfy the well-pleaded complaint rule as they are claims arising under federal law, namely federal

trademark and trade dress laws. See 28 U.S.C. § 1338(a). But the crux of Plaintiffs’ Petition is that

the actions and conduct of the Defendants are deceptive practices, and as Judge Donald concluded

in Crump, deceptive practices “is an area traditionally reserved by regulation by the states.”

Crump, at p.15.

        The removal by Defendant, M. Latroy Alexandria-Williams/ Shelby County Democratic

Club, is not in compliance with the procedural requirements of 28 U.S.C. § 1446(a); the other

Defendant, Greg Grant, individually and d/b/a Greater Memphis Democratic Club, Inc. has not

consented to, and in fact has filed a special Notice of Appearance in which he has objected to the

removal. Therefore, if the Court finds that an “opposition” contained in a Special Appearance

constitutes an Answer in compliance with the Federal Rules of Civil Procedure, the Court, on this

basis only, would be required to remand this case simply by virtue of this opposition.

                                            CONCLUSION

        Being mindful that subject matter jurisdiction can be raised and an action removed to

federal court can be remanded to state court at any time before final judgment and that “all doubts

[and uncertainties] about federal court jurisdiction must be resolved in favor of a remand to state court,”

Eastman v. Marine Mech. Corp., 438 F.3d 544, 549-50 (6th Cir.2006), Plaintiffs, Shelby County

Democratic Party, Shelby County Young Democrats and Marek for Memphis, respectfully submit

this matter for decision by the Court.




                                                    4
Case 2:19-cv-02769-SHL-tmp Document 15 Filed 01/10/20 Page 5 of 5                   PageID 130



                                                          Respectfully submitted,

                                                          /s/Bruce S. Kramer
                                                          Bruce S. Kramer (TN #7472)
                                                          Jacob Webster Brown (TN #36404)
                                                          Melody Dernocoeur (TN #35108)
                                                          APPERSON CRUMP, PLC
                                                          6000 Poplar Avenue, Suite 150
                                                          Memphis, TN 38119
                                                          Telephone:   (901) 756-6300
                                                          Facsimile:   (901) 757-1296
                                                          bkramer@appersoncrump.com


                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certifies that a copy of the foregoing has been served on the
following via the Court’s electronic case filing system this the 10th day of January, 2020.


              Paul A. Robinson, Jr.
              3749 Marty Street
              Memphis, TN 38109
              Attorney for M. Latroy Alexandria-Williams

              Julian T. Bolton
              LAW OFFICES OF JULIAN T. BOLTON
              119 South Main Street, Suite 500
              Memphis, TN 38103
              Attorney for Greg Grant



                                                          /s/Bruce S. Kramer
                                                          Bruce S. Kramer




                                              5
